Main and Mitchell, JJ.
(dissenting)—We concur in the conclusion arrived at in the dissenting opinion written by Judge Holcomb, for the reason that the Brislawn ease was correctly decided and is controlling. It would serve no useful purpose to further discuss that case. The only way for an inquiring mind to determine whether the majority or the minority view of it is correct is to read that opinion and consider its application to the law here under consideration. If there is any difference between the two cases the present case is more clearly subject to the referendum than was the Brislawn case.